DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	Claim 10 is objected to because in line 1 “a anchor” should apparently be recited as – an anchor --.
	Claim 12 is objected to because in line 2, “into wellbore” should apparently be recited as – into a wellbore --.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Muller et al. (US 2017/0186505).
In regard to claim 12, Muller et al. disclose a method comprising: conveying, via a cable (paragraph 64), a downhole tool system (126, as in fig 1) into a wellbore, wherein the downhole tool 17WO 2020/102534PCT/US2019/061480 system comprises a container (126) configured to contain radioactive waste; disconnecting the cable from the downhole tool system (paragraph 64, as depositing containers 126); removing the cable from the wellbore (paragraph 64, as wireline makes multiple trips, also as in paragraph 79 to plug wellbore with 134 wireline necessarily removed); and plugging the wellbore (w/ 134 as in fig 2A).  
In regard to claim 13, Muller et al. disclose monitoring (paragraphs 82-83), via a sensor system (138), radioactivity of the radioactive waste (paragraph 83); and determining an integrity of the container (paragraph 83).
In regard to claim 14, Muller et al. disclose retrieving the container from the wellbore (paragraphs 68, 83).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 8-9, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. (US 2017/0186505) in view of Giem et al. (US 2017/0340237).
In regard to claim 1, Muller et al. disclose a downhole tool system comprising: a container (126) configured to contain waste product (paragraphs 48-49); a tractor (paragraph 66) configured to convey the container to a storage location within a wellbore; an anchor (134) configured to seal against the wellbore (paragraphs 80, 121); and a disconnect tool (128, paragraph 65) configured to separate the tractor from the container such that the tractor may be removed from the wellbore while leaving the container at the storage location.  Muller et al. do not disclose that the anchor secures the container at the storage location (other than securing it below the location of anchor 134, as in fig 2A).
Giem et al. disclose a downhole tool system wherein a downhole tractor (130) disconnects from a downhole portion (160/170) comprising an anchor (160) which secures the downhole portion at a downhole location.  It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide the anchor of Muller et al. with the disconnected portion, as taught by Giem et al. in order to precisely secure the container at a specific known location within the wellbore (for later retrieval or monitoring).
	In regard to claim 4, Muller et al. disclose wherein the waste product comprises radioactive waste (paragraphs 2, 38, 70).
In regard to claim 8 Muller et al. disclose wherein the anchor is configured to provide a seal between a first formation zone and a second formation zone (fig 2A, as shown seals between 116 and 118).  
In regard to claim 9, Muller et al. disclose wherein the anchor comprises a packer (paragraph 80).  
In regard to claim 15, Muller et al. discloses all the limitations of this claim, as applied to claim 12 above, including an anchor (134) plugging the wellbore (paragraph 80), but does not disclose that the anchor secures the container at a location or seals at the location.  Giem et al. disclose a downhole tool system wherein a downhole tractor (130) disconnects from a downhole portion (160/170) comprising an anchor (160) which secures the downhole portion at a downhole location.  It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide the anchor of Muller et al. with the disconnected portion, as taught by Giem et al. in order to precisely secure the container at a specific known location within the wellbore (for later retrieval or monitoring).  Providing the anchor at the location would also include providing the seal at the location since the anchor provides the seal.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. in view of Giem et al. as applied to claim 1 above, and further in view of Crichlow (US 11,289,226).  
In regard to claim 2, Muller et al. and Giem et al. disclose all the limitations of this claim as applied to claim 1 above, except for the container being configured to couple with a second container with a flexible joint.  Crichlow discloses a downhole tool system wherein a plurality of containers (25,34, fig 7) are configured to be coupled together via flexible joints (40, flexible as shown in fig 7 to provide bend).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide the flexible couplings as taught by Crichlow to couple multiple containers and the other components of Muller et al., as modified by Giem et al., in order to provide placement of multiple containers simultaneously and allow for bending within the wellbore.

Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. in view of Giem et al. as applied to claim 1 above, and further in view of Taniuchi et al. (US 2004/0067328).  Muller et al. and Giem et al. disclose all the limitations of these claims including Muller et al. disclosing a sensor system (138, paragraphs 82-83) configured to monitor radioactive activity of the waste product (paragraphs 82-83); a wireless transmitter (paragraph 123) configured to send data comprising the radioactive activity of the waste product to a surface of the wellbore; and wherein the sensor system is configured to determine an integrity of the container based at least in part on the monitored radioactive activity (paragraphs 83, 124).  Muller et al. nor Giem et al. disclose that the container comprises the sensor system.
Taniuchi et al. disclose a container (21) for storage of radioactive waste wherein the container comprises a sensor system (34, as in fig 11) to monitor the sealing performance of the container (paragraphs 82, 84).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide the containers of Muller et al., as modified by Giem et al., with the sensor system as part of the container, as taught by Taniuchi et al. to reduce the number of trips in the wellbore (i.e. not require separate sensor placement) and provide the sensors as close as possible to the desired monitoring position.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. in view of Giem et al. as applied to claim 1 above, and further in view of Cherry et al. (US 3,135,328).  Muller et al. and Giem et al. disclose all the limitations of this claim, as applied to claim 1 above except for the setting tool configured to facilitate sealing the anchor against the wellbore and test the sealing of the anchor for integrity.  Cherry discloses an anchor and setting tool configured to facilitate sealing the anchor against the wellbore (col. 13, lines 43-51) and test the sealing of the anchor for integrity (col. 13, lines 52-55 as controlling valve 37 permitting the testing).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide a setting tool to set the anchor and providing testing of the anchor as taught by Cherry et al., with the system of Muller et al., as modified by Giem et al., in order to provide a means to ensure the anchor integrity as providing a seal (as desired in Muller et al.).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. in view of Giem et al. as applied to claim 1 above, and further in view of Mertens (US 3,760,753).  Muller et al. and Giem et al. disclose all the limitations of this claim, as applied to claim 1 above except for a pressure regulator.  Mertens discloses a container (1) comprising a pressure regulator (col. 3, lines 33-40) configured to equalize a first gas pressure external to a housing and a second gas pressure within the housing (col. 3, lines 33-40 equalizes all fluid pressure).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide a pressure regulator as taught by Mertens with the container of Muller et al., as modified by Giem et al. in order to avoid stress on the container from any fluid pressure differentials (as in Mertens col. 3, lines 33-40). 

Claim(s) 16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. in view of Taniuchi et al. (US 2004/0067328).
In regard to claim 16, Muller et al. disclose a downhole container configured to store waste product within a wellbore and comprising: a housing (126) configured to receive a capsule of the waste product; and a sensor system (138) configured to: monitor a state of the waste product (paragraph 82-83, 124); and transmit the state of the waste product to a surface of the wellbore (paragraphs 82-83, 124).  Muller et al. does not disclose that the container includes a cap configured to secure the capsule within the housing or that the container comprises the sensor system.  
Taniuchi et al. disclose a container configured to store waste product comprising: a cap (23, 22, fig 11) configured to secure the capsule within a housing and wherein the container comprises a sensor system (34) to monitor the state of the waste product (paragraphs 82, 84).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide a cap and sensor system as part of the container, as taught by Taniuchi et al. with the system of Muller et al. in order to facilitate placement of material within the container (as providing a cap) and to reduce the number of trips in the wellbore (i.e. not require separate sensor placement) and provide the sensors as close as possible to the desired monitoring position.
In regard to claim 18, Muller et al. disclose wherein monitoring the state of the waste product comprises monitoring radioactivity outside of the housing and determining an integrity of the downhole container (paragraphs 82-83).  
In regard to claim 20, Muller et al. is silent as to radiation shielding within the container.  Taniuchi et al. discloses that container (21, fig 11) comprises radiation shielding (27, paragraph 83-84, also paragraph 87, 89) within the housing.  It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide the container of Muller et al. with the shielding as taught by Taniuchi et al. in order to reduce radioactive exposure (to workers and/or environment).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. in view of Taniuchi et al. as applied to claim 16 above, and further in view of Mertens. (US 3,760,753).  Muller et al. and Taniuchi et al. disclose all the limitations of this claim, as applied to claim 16 above except for a pressure regulator.  Mertens discloses a container (1) comprising a pressure regulator (col. 3, lines 33-40) configured to equalize a first gas pressure external to a housing and a second gas pressure within the housing (col. 3, lines 33-40 equalizes all fluid pressure).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide a pressure regulator as taught by Mertens with the container of Muller et al., as modified by Taniuchi et al. in order to avoid stress on the container from any fluid pressure differentials (as in Mertens col. 3, lines 33-40). 

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. in view of Taniuchi et al. as applied to claim 16 above, and further in view of Crichlow (US 11,289,226).  
In regard to claim 19, Muller et al. and Taniuchi et al. disclose all the limitations of this claim as applied to claim 16 above, except for the container being configured to couple with a second container with a flexible joint.  Crichlow discloses a downhole tool system wherein a plurality of containers (25,34, fig 7) are configured to be coupled together via flexible joints (40, flexible as shown in fig 7 to provide bend).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide the flexible couplings as taught by Crichlow to couple multiple containers and the other components of Muller et al., as modified by Taniuchi et al., in order to provide placement of multiple containers simultaneously and allow for bending within the wellbore.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558. The examiner can normally be reached M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
9/8/2022